Title: To John Adams from Henry Guest, 28 January 1811
From: Guest, Henry
To: Adams, John



Honoured Sir,
Brunswick East Jersy January 28th 1811

Your letter of the 6th. inst. came to hand in 4 days of the post mark; Bad as the roads are at present, & I believe they never were worse. If you knew the pleasure it gives me to see, John Adams, with Free on your letters, I apprehend that you would not be so long in answering mine to you, though, perhaps of little weight; & you would sooner & oftener revive the Low spirits of an old man, who for many years thought it was one of the greatest honours he ever received, when a letter came to him from your hands. Indeed, I began to think that you had got the start of me to the world of souls. Though much younger, I call 6 years much in the last stage of life: it is little in youth. May you live as long as this world is agreeable to your wishes!
The first part of your letter, which is all that I can now, in my weak state, answer, is The war instrument, of which you appear to desire a knowledge, that will strike 30 deadly strokes in a minute & remain charged. One part is made of a piece of tough iron, an inch square, wrought to 8 inches square, 18 inches long, weighs 3 pounds, & a half, It is fastened with a swivel, to a cap 10 inches long, It is rivitted to a staff that is elastic, on such tough wood as is your Guest, about 5 feet long & goes with great force, & is sure to break the bones of man or horse, wherever it hits. I call it a war-flail. The coat of mail (that secures the breast & bowels, & is proof against the keenest sword & bayonet), is made of half-tanned sole leather; a layer of bark on both sides, throws a horn in the middle, nearly as hard as is the horn of an ox, and I think it will glance a ball in some directions. The outside is of shining black varnish, and by the direction of Mr. De Onis is written in white capital lettres “La Libertad ò La Muerte.”
The war flails I had kept by me many years & never suffered them to be seen, not even by my nearest relations. After my notice of such an instrument to the (then) secretary of war, as the gentleman, now in the customs at Boston took no notice of it, I left it dormant, for any purpose that might turn up in time.—We frequently had accounts from Spain, that the Peasantry would rise in mass, to clear their Country from the most rascally army, that was laying it waste, but had no arms.—Some time after as Mr. De Onis, as ambassador from Spain, arrived here, I acquainted him that I possessed the above matters, but, that I was an old man, with disorders about me, & could not wait on him, to explain the above matters; he called on me, when he seemed much pleased & remarked that there should be 10,000 in the hands of the Peasants as soon as possible.—About a dozen of each parts is gone in different ships some time back as samples to Spain. Whether they will be approved of or not, by the military men, has not come to my knowledge. Possibly I shall not have the approbation, if it succeeds & is the means of checking, & clearing Spain of, their deadly foe. There are many such wretched characters among us this day— The principle, that I went on to offer it to Mr. De Onis, was, that the French Tyrant was laying all the Countries, within his power, at his feet & sacrificing the human species to his ambition. It was time, for every honest man, in the world to try to check his career: and if I could by any means be serviceable in the hands of Providence, it was my duty, to come forward with all my remaining ers, old as I am; & when we meet in the  of spirits, which will be soon, You, I trust, will join me, in the song to the Great, I am, for by that time I make no doubt, the greatest Tyrant that ever appeared, Will be annihilated.
I take the freedom to enclose a small printed paper which be pleased to have covered under your seal & sent to the Revnd. John Murray—
Yours, with great, respect.

Henry Guest.